DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the database" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A flood prediction system for predicting flood depths of flood prediction locations on land that will be flooded due to a tsunami, the flood prediction system comprising: 
 to select, based on (i) data of a maximum wave height at each of a plurality of observation positions on water and (ii) data of a flood depth in a land- based area containing the flood prediction locations for each of a plurality of tsunamis stored in a database, at least one of the observation positions as a wave height acquisition position in order to predict a flood depth of a flood prediction location and to generate a prediction formula for predicting the flood depth of the flood prediction location based on a maximum wave height in the maximum wave height acquisition position; and 
a flood depth predictor to acquire a maximum wave height measurement value of the wave height acquisition position and to predict the flood depth of the flood prediction location by using the acquired maximum wave height measurement value and the prediction formula.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
For example, steps of “select, based on (i) data of a maximum wave height at each of a plurality of observation positions on water and (ii) data of a flood depth in a land- based area containing the flood prediction locations for each of a plurality of tsunamis stored in a database, at least one of the observation positions as a wave height acquisition position in order to predict a flood depth of a flood prediction location and to generate a prediction formula for predicting the flood depth of the flood prediction location based on a maximum wave height in the maximum wave height acquisition position” (select a position based on acquired data) and “acquire a maximum wave height measurement value of the wave height acquisition position” (receiving measured data) are treated by the Examiner as belonging to mathematical concept grouping, while the step of “predict the flood depth of the flood prediction location by using the acquired maximum wave height measurement value and the prediction formula” (input parameters in formula to get an output) is treated as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claims 12 and 13.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: “A flood prediction system for predicting flood depths of flood prediction locations on land that will be flooded due to a tsunami”; “a prediction formula generator”; “a flood depth predictor”.
Claim 13: “A non-transitory computer-readable recording medium”; “a computer”.
“A flood prediction system for predicting flood depths of flood prediction locations on land that will be flooded due to a tsunami” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  “A prediction formula generator”, “a flood depth predictor”, “a non-transitory computer-readable recording medium” (generic memory), and “a computer” (generic processor) are generally recited and are not qualified as particular machines.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-11 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishikawa et al. (US 20160157073 A1).
Koshimura et al. (JP 2017228022 A) discloses a Tsunami Inundation Prediction System, Control Device, Control Method and Program of Parallel Computing System.
Salmun et al. (“Statistical Prediction of the Storm Surge Associated with Cool-Weather Storms at the Battery, New York.” Journal of Applied Meteorology and Climatology, vol. 50, no. 2, American Meteorological Society, 2011, pp. 273–82, http://www.jstor.org/stable/26174021.) discloses Statistical Prediction of the Storm Surge Associated with Cool-Weather Storms at the Battery.
Petroliagkis et al. (Joint Probabilities of Storm Surge, Significant Wave Height and River Discharge Components of Coastal Flooding Events. Utilising statistical dependence methodologies and techniques. EUR 27824. Luxembourg (Luxembourg): Publications Office of the European Union; 2016. JRC100839, 978-92-79-57666-9, 10.2788/951583) discloses Joint Probabilities of Storm Surge, Significant Wave Height and River Discharge Components of Coastal Flooding Events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	01/27/2022

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863